Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/10/2022 has been entered. Claims 1-2, 4-11, and 13-20 remain pending in the application. 
Claim Objections
Claim 5 objected to because of the following informalities:  Claim 5 recites the limitation “a second switching device” in the first line of each claim. There is insufficient antecedent basis for this limitation in the claim as the switch device is previously referred to as “at least two switching devices.”  Appropriate correction is required.
Claim 14 recites the limitation “a second switching device” in the first line of the claim. There is insufficient antecedent basis for this limitation in the claim as the switch device is previously referred to as “at least two switching devices.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-11, 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the element which does the claimed “receiving a request”, “sensing a voltage”, “determining that the sensed voltage includes…” and “determining that the assumed piece of cookware is absent”.
Claim 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the steps taken in regards to having no voltage spikes above a first threshold being sensed in regards to “determining that the sensed voltage includes one or more voltage spikes above a first threshold.”
Claim 1 and 10 recite the limitation “an assumed piece of cookware,” however it is unclear what “assumed” refers to in regards to the piece of cookware. The specification does not make it clear that “assumed cookware” would be equivalent to a compatible piece of cookware, as “compatible” and “assumed” seem to refer to two different objects specifically in the abstract and in paragraph [0007] of the specification. “Assumed cookware” has also not been found in a search of prior art. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the steps in determining that the assumed piece of cookware is incompatible cookware. It is unclear how the incompatible cookware would cause the one or more voltage spikes, and it is also unclear how the one or more voltage spikes indicates an incompatible cookware. 
Claim 10 recites the limitation "at least one switching device" in the first line.  There is insufficient antecedent basis for this limitation in the claim as “a switching device” is already claimed.
Claim 14 recites the limitation "does not include a voltage sensing resistor" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim as the “voltage sensing resistor” has already been claimed previously.
Claim 14 recites “a second capacitance.” It is unclear as to what the capacitance is whether it is referring a second capacitor or a second capacitance in an inductor.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: the steps in determining that the assumed piece of cookware is incompatible cookware. It is unclear how the incompatible cookware would cause the one or more voltage spikes, and it is also unclear how the one or more voltage spikes indicates an incompatible cookware. 
Claim 20 recites “two or more switching devices” in the third line of the claim and “at least one switching device” in the seventh line of the claim. There is insufficient antecedent basis for this limitation in the claim as it is unclear whether the “at least one switch device” is referring to the “two or more switching devices” claimed or is a new switching device itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1,2, 4, 10, 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dumlu ( WO 2017149126) in view of Lim (CN 108141921) and in further view of Ding (CN 107087321) with references made to attached machine translations.
Regarding claim 1, Dumlu teaches a method of determining presence of compatible cookware on an induction cooktop, comprising: receiving, by a controller, a request to heat the induction cooktop ([0035] microcontroller 9 then transmits signal to induction coil, [0034] on off button to turn on microcontroller 9); controlling, by the controller, at least one switching device to induce a current within an assumed piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller 9 regulates the power switch 7, oscillator switch 11); sensing, via a voltage sensing device, a voltage associated with the at least one switching device, the voltage being proportional to current flowing in the induction coil, wherein sensing the voltage associated with the at least one switching device comprises sensing the voltage at a first switching device of the at least one switching device via the voltage sensing device ([0039-0040] peak voltage monitoring circuit 12, enables microcontroller 9 to read peak voltage values from oscillator 10 which  is connected to switch 11); determining, by the controller, that the assumed piece of cookware is absent when the sensed voltage includes the one or more voltage spikes above the first threshold ([0042] microcontroller detects whether vessel is on induction coil based on data from the peak voltage monitoring circuit 12,[0004] comparing resonance voltage with a constant reference voltage, reference voltage being the threshold) but is silent on determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first 
Ding teaches determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware ([0045] control circuit 15 determines a hard witch when detecting sample voltages) ; 
Dumlu and Ding are considered to be analogous to the claimed invention because they are in
the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Ding in order to have the control sense a voltage, where voltage spikes are indicative of hard switching conditions in order to prevent the hard switching situation to be prolonged as this state easily damages the circuitry (Ding [0006]).
Lim teaches wherein the voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
Dumlu, Ding, and Lim are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Ding to incorporate the teachings of Lim to have a resistor and capacitance coupled to the switching device to replace the switching device in cases of surges or sparks (Lim [0145]).
Regarding claim 2, Dumlu, Lim, and Ding teach the method of claim 1, and Dumlu teaches wherein the induction coil of the induction cooktop is arranged as a resonant tank circuit ([0043] half 
Regarding claim 4 Dumlu, Lim, and Ding teach the method of claim 1 but Dumlu is silent on the voltage sensing resistor is coupled in series with the capacitance.
However Lim teaches the voltage sensing resistor is coupled in series with the capacitance (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
Dumlu and Lim are considered to be analogous to the claimed invention because they are in
the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]). 
Regarding claim 10 Dumlu teaches an induction cooktop, comprising: an induction coil([0033] induction coil 5); a switching device configured to operate the induction coil ([0033] power switch 7, oscillator switch 11); and a controller configure d to operate the switching device ([0033] microcontroller 9), wherein the controller is configured to perform operations, the operations comprising: receiving a request to heat the induction cooktop ([0034] heating setting is selected by the user and induction coil is energized); 3Appl. No. 16/520,772Attorney Docket No. 501364US01/HUSA-853Response Dated January 10, 2022Reply to Office Action of October 8, 2021controlling at least one switching device to induce a current within an assumed piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller regulates the power switch);  sensing a voltage associated with the at least one switching device, the voltage being proportional to current flowing in the induction coil ([0040] peak voltage monitoring circuit), wherein sensing the voltage associated with the at least one switching device comprises sensing the voltage at a first switching device of the at least one switching device via a voltage sensing device ([0039-0040] peak voltage monitoring circuit 12, enables microcontroller 9 to read peak voltage values from oscillator 10 which  is connected to switch 11);  and determining that the assumed piece of 
Ding teaches determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware ([0045] control circuit 15 determines a hard witch when detecting sample voltages) ; 
Dumlu and Ding are considered to be analogous to the claimed invention because they are in
the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Ding in order to have the control sense a voltage, where voltage spikes are indicative of hard switching conditions in order to prevent the hard switching situation to be prolonged as this state easily damages the circuitry (Ding [0006]).
Lim teaches the voltage sensing device comprises a voltage sensing resistor operatively coupled to a capacitance associated with the first switching device (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
Dumlu, Ding, and Lim are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Ding 
Regarding claim 11, Dumlu, Lim, and Ding teach he induction cooktop of claim 10, wherein the induction coil of the induction cooktop is arranged as a resonant tank circuit ([0043] half bridge resonant circuit), the at least one switching device comprising at least two switching devices ([0043] pair of power switches).
Regarding claim 13 Dumlu and Lim teach the induction cooktop of claim 10 but is silent on wherein the voltage sensing resistor is coupled in series with the capacitance.  
However Lim teaches the voltage sensing resistor is coupled in series with the capacitance (Fig. 9 sn1 and sn2, [0145] resistor and capacitor connected in series).
Dumlu and Lim are considered to be analogous to the claimed invention because they are in
the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]).
Regarding claim 20 Dumlu teaches an induction cooktop, comprising: a controller configured to operate the two or more switching devices ([0033] 9 microcontroller), wherein the controller is configured to perform operations, the operations comprising: receiving a request to heat the induction cooktop ([0034] heating setting is selected by the user and induction coil is energized); controlling at least one switching device to induce a current within an assumed piece of cookware with an induction coil of the induction cooktop ([0033] microcontroller regulates the power switch); sensing a voltage associated with the at least one switching device, the voltage being proportional to current flowing in the induction coil ([0040] peak voltage monitoring circuit); wherein sensing the voltage associated with the at least one switching device comprises sensing the voltage at a first switching device of the at least 
Ding teaches determining, by the controller, that the sensed voltage includes one or more voltage spikes above a first threshold, wherein the voltage spikes are indicative of a hard switching condition associated with incompatible cookware ([0045] control circuit 15 determines a hard witch when detecting sample voltages) ; 
Dumlu and Ding are considered to be analogous to the claimed invention because they are in
the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Ding in order to have the control sense a voltage, where voltage spikes are indicative of hard switching conditions in order to prevent the hard switching situation to be prolonged as this state easily damages the circuitry (Ding [0006]).
However Lim teaches two or more induction coils (Fig. 5 multiple coils 54-1-4); two or more switching devices configured to independently operate the two or more induction coils (fig. 5 two switches sw1 and sw2) and wherein the voltage sensing device comprises a voltage sensing resistor 
Dumlu, Ding, and Lim are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Ding to incorporate the teachings of Lim to provide a plurality of cooking surfaces to accommodate multiple pieces of cookware (Lim [56]). It has also been held that the mere duplication of parts has no patentable significance unless new and unexpected result is produced and duplication of essential working parts involves only routine skill in this art. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu and Ding to incorporate the teachings of Lim to have a resistor and capacitance in series to replace the switching device in cases of surges or sparks (Lim [0145]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dumlu. Lim, and Ding (CN 107087321) in further view of Fattorini (US Patent 9,788,368).
Regarding claim 5 Dumlu. Lim, and Ding teach the method of claim 4, but is silent on wherein a second switching device of the at least two switching devices does not include a voltage sensing resistor operatively coupled to a second capacitance associated with the second switching device.
However Fattorini teaches a second switching device of the at least two switching devices does not include a voltage sensing resistor operatively coupled to a second capacitance associated with the second switching device (Fig. 1 C2 Col. 4 lines 13-15 capacitor C2 is connected in parallel to the second transistor S2).
Dumlu. Lim, Ding, and Fattorini are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to 
Regarding claim 14 Dumlu. Lim, and Ding teach the induction cooktop of claim 13, but is silent on wherein a second switching device of the at least two switching devices does not include a voltage sensing resistor operatively coupled to a second capacitance associated with the second switching device (Fig. 1 C2 Col. 4 lines 13-15 capacitor C2 is connected in parallel to the second transistor S2).
However Fattorini teaches a second switching device of the at least two switching devices does not include a voltage sensing resistor operatively coupled to a second capacitance associated with the second switching device (Fig. 1 C2 Col. 4 lines 13-15 capacitor C2 is connected in parallel to the second transistor S2).
Dumlu. Lim, Ding, and Fattorini are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu. Lim, and Ding  to incorporate the teachings of Fattorini to only have a capacitor coupled to a switching device to allow several parameters to be detected or estimated (Fattorini Col. 1 lines 39-45).

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dumlu, Lim, and Ding (CN 107087321)  in further view of Suh (US 20180145675).
Regarding claim 6, Dumlu, Lim, and Ding teach the method of claim 1, but are silent on wherein determining that the sensed voltage includes one or more voltage spikes above the first threshold comprises: monitoring the sensed voltage with a hysteresis comparator.  
However Suh teaches determining that the sensed voltage includes one or more voltage spikes above the first threshold comprises: monitoring the sensed voltage with a hysteresis comparator ([0041] hysteresis over voltage detection circuit).  
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu to incorporate the teachings of Suh to have a hysteresis circuit to provide precise detection of over voltage conditions (Suh [0041]).
Regarding claim 7 Dumlu, Lim, Ding, and Suh teach the method of claim 6, but Dumlu is silent on wherein the first threshold is a hysteresis band threshold of the hysteresis comparator.
However Suh teaches the first threshold is a hysteresis band threshold of the hysteresis comparator ([0041] bandgap reference voltage).
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding to incorporate the teachings of Suh to use a hysteresis bandgap as a threshold to provide precise detection of over voltage conditions (Suh [0041]).
Regarding claim 8 Dumlu, Lim, and Ding teach the method of claim 1 but are silent on the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes.  
However Suh teaches the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes 
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding to incorporate the teachings of Suh to not generate an action if there is a no voltage spike in order to allow electric current to flow through the circuit (Suh [0018]). 
Regarding claim 9 Dumlu, Lim, and Ding teach the method of claim 1 but are silent on the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes.  
However Suh teaches the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes.   ([0042] hysteresis over voltage detection circuit generates fault detection indicator signal … asserted when the monitor voltage exceeds the set voltage level; fault detection interpreted as incompatible cookware)
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding  to incorporate the teachings of Suh to generate an action if there is a voltage spike to protect the power switches from fault conditions (Suh [0013]).
Regarding claim 15 Dumlu, Lim, and Ding  teach the induction cooktop of claim 10 but are silent on comprising a hysteresis comparator and wherein determining that the sensed voltage includes voltage spikes above the first threshold comprises: monitoring the sensed voltage with the hysteresis comparator.
However Suh teaches determining that the sensed voltage includes one or more voltage spikes above the first threshold comprises: monitoring the sensed voltage with a hysteresis comparator ([0041] hysteresis over voltage detection circuit).  
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding to incorporate the teachings of Suh to have a hysteresis circuit to provide precise detection of over voltage conditions (Suh [0041]).
Regarding claim 16 Dumlu, Lim, and Ding teach the induction cooktop of claim 10, but are silent on wherein the first threshold is a hysteresis band threshold of the hysteresis comparator.
However Suh teaches the first threshold is a hysteresis band threshold of the hysteresis comparator ([0041] bandgap reference voltage).
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding to incorporate the teachings of Suh to use a hysteresis bandgap as a threshold to provide precise detection of over voltage conditions (Suh [0041]).
Regarding claim 17 Dumlu, Lim, and Ding teach the induction cooktop of claim 10 but are silent on wherein the operations further comprise: determining that the sensed voltage lacks one or more 
However Suh teaches the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes ([0042] hysteresis over voltage detection circuit generates fault detection indicator signal … deasserted when the monitor voltage drops below the reset voltage; fault detection interpreted as incompatible cookware)
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dumlu, Lim, and Ding to incorporate the teachings of Suh to not generate an action if there is a no voltage spike in order to allow electric current to flow through the circuit (Suh [0018]). 
Regarding claim 18 Dumlu, Lim, and Ding teach the induction cooktop of claim 10, but are silent on wherein the operations further comprise: determining that the assumed piece of cookware is incompatible cookware when the sensed voltage includes the voltage spikes.
However Suh teaches the method further comprising: determining that the sensed voltage lacks one or more voltage spikes above the first threshold; and determining that the assumed piece of cookware is present and compatible when the sensed voltage lacks the one or more voltage spikes.   ([0042] hysteresis over voltage detection circuit generates fault detection indicator signal … asserted when the monitor voltage exceeds the set voltage level; fault detection interpreted as incompatible cookware)
Dumlu, Lim, Ding, and Suh are considered to be analogous to the claimed invention because they are in the same field of induction cooktops. Therefore, it would have been obvious to someone of .

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments towards 112 rejections, the antecedent basis for “the induction coil” has been withdrawn. In regards to the steps in regard to “determining that the sensed voltage includes one or more voltage spikes,” the step omitted to what occurs when no voltage spike occurs is seen to be essential in determining the presence of compatible cookware as the method claims. Regarding the limitation “assumed cookware,” it is still unclear what the term “assumed” refers to in regards to cookware. 
Regarding the applicant’s arguments towards 102/103 rejections for claims 1, 10, and 20, the amended limitations have been met by previously cited references and the newly added references Ding (CN 107087321).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        3/10/22

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761